Exhibit 10.1

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

 

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount:  $157,895.00 Issue Date: September 27, 2016 Purchase Price:
$150,000.00 Maturity Date: March 27, 2018

 

For good and valuable consideration, Medifirst Solutions Inc., a Nevada
corporation (“Maker”), hereby makes and delivers this Promissory Note (this
“Note”) in favor of Blackbridge Capital Growth Fund LLC, or its assigns
(“Holder”), and hereby agrees as follows:

 

ARTICLE I.

PRINCIPAL AND INTEREST

 

Section 1.1. For value received, Maker promises to pay to Holder at such place
as Holder or its assigns may designate in writing, in currently available funds
of the United States, the principal Amount of One Hundred Fifty Seven Thousand
Eight Hundred Ninety Five Dollars ($157,895.00). Maker’s obligation under this
Note shall accrue interest at the rate of nine percent (9%) per annum from the
date hereof until paid in full. Interest shall be computed on the basis of a
365-day year or 366-day year, as applicable, and actual days lapsed. Accrual of
interest shall commence on the first business day to occur after the Issue Date
and continue until payment in full of the Principal Amount has been made or duly
provided for.

 

Section 1.2.

 

a.        All payments shall be applied first to interest, then to principal and
shall be credited to the Maker's account on the date that such payment is
physically received by the Holder.

 

b.        All principal and accrued interest then outstanding shall be due and
payable by the Maker to the Holder on or before March 27, 2018 (the “Maturity
Date”).

 

c.        Maker shall prepay all or part of the principal and interest of the
Note with the following penalties:

 

PREPAY DATE PREPAY AMOUNT Any time 120% of principal to be prepaid plus 100%
accrued interest on such prepaid principal

 

Such redemption must be closed and funded within 3 days of giving notice of
redemption or the right to redeem shall be null and void.

 



 1 

 

 

d.       This Note is free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Maker and will not impose personal
liability upon the holder thereof.

 

Section 1.3 This Note is issued solely for value received, paid by Holder to
Maker by wire (“Consideration”), plus an additional $7,895 representing the
Original Issue Discount (the “OID”).

 

ARTICLE II.

CONVERSION RIGHTS; CONVERSION PRICE

 

Section 2.1. Conversion. The Holder or its assigns shall have the right, from
time to time, commencing on the date that is 6 months from the Issue Date of
this Note, to convert any part of the outstanding interest or Principal Amount
of this Note into fully paid and non-assessable shares of Common Stock of the
Maker (the “Notice Shares”) at the Conversion Price determined as provided
herein. Promptly after delivery to Maker of a Notice of Conversion of
Convertible Note in the forms attached hereto as Exhibit 1, or any other form
provided by the Holder, properly completed and duly executed by the Holder or
its assigns (a “Conversion Notice”), the Maker shall issue and deliver to or
upon the order of the Holder that number of shares of Common Stock for the that
portion of this Note to be converted as shall be determined in accordance
herewith.

 

No fraction of a share or scrip representing a fraction of a share will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share. The date on which Notice of Conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Holder faxes,
mails or emails the Notice of Conversion duly executed to the Maker.
Certificates representing Common Stock upon conversion will be delivered to the
Holder within two (2) trading days from the date the Notice of Conversion is
delivered to the Maker. Delivery of shares upon conversion shall be made to the
address specified by the Holder or its assigns in the Notice of Conversion.

 

Section 2.2. Conversion Price. Upon any conversion of this Note, the Conversion
Price shall equal Fifty-Seven and One-Half Percent (57.5%) of the lowest Trading
Price (defined below) in the twenty calendar days prior to the day the Holder
requests Conversion, and the Conversion Amount shall be the amount of principal
or interest electively converted in the Conversion Notice. The total number of
shares due under any conversion notice (“Notice Shares”) will be equal to the
Conversion Amount divided by the Conversion Price.

 

In the event the Company experiences a DTC “Chill” on its shares or the
Company’s stock is NOT DWAC/FAST eligible, or the Company has a “Yield Sign” on
OTC Markets, at the time the Holder elects to convert the Note, the Conversion
Price shall be decreased to 50% instead of 57.5%.

 



 2 

 

 

“Trading Price” means, for any security as of any date, any trading price on the
OTC Bulletin Board, or other applicable trading market (the “OTC MARKETS”) as
reported by a reliable reporting service (“Reporting Service”) mutually
acceptable to Maker and Holder (i.e. Bloomberg) or, if the OTC MARKETS is not
the principal trading market for such security, the price of such security on
the principal securities exchange or trading market where such security is
listed or traded.

 

Section 2.3. Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. In case the Maker shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Maker is not the surviving corporation or where there is
a change in or distribution with respect to the Common Stock of the Maker), or
sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Maker, then Holder shall have the right thereafter to receive, upon
conversion of this Note, the number of shares of common stock of the successor
or acquiring corporation or of the Maker, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock into which this Note is convertible
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Maker) shall expressly asAmounte the
due and punctual observance and performance of each and every covenant and
condition of this Note to be performed and observed by the Maker and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Maker) in order to provide for adjustments of the number of
shares of common stock into which this Note is convertible which shall be as
nearly equivalent as practicable to the adjustments provided for in this Section
2.3(a). For purposes of this Section 2.3(a), “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 2.3(a) shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 

Section 2.4. Restrictions on Securities. This Note has been issued by the Maker
pursuant to the exemption from registration under the Securities Act of 1933, as
amended (the “Act”). None of this Note or the shares of Common Stock issuable
upon conversion of this Note may be offered, sold or otherwise transferred
unless (i) they first shall have been registered under the Act and applicable
state securities laws or (ii) the Maker shall have been furnished with an
opinion of legal counsel (in form, substance and scope reasonably acceptable to
Maker) to the effect that such sale or transfer is exempt from the registration
requirements of the Act. Each certificate for shares of Common Stock issuable
upon conversion of this Note that have not been so registered and that have not
been sold pursuant to an exemption that permits removal of the applicable
legend, shall bear a legend substantially in the following form, as appropriate:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.

 



 3 

 

 

Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Note, the Maker shall remove the
foregoing legend from the certificate or issue to such Holder a new certificate
free of any transfer legend, if (a) with such request, the Maker shall have
received an opinion of counsel, reasonably satisfactory to the Maker in form,
substance and scope, to the effect that any such legend may be removed from such
certificate or (b) a registration statement under the Act covering such
securities is in effect.

 

Section 2.5. Reservation of Common Stock.

 

(a)        The Maker covenants that during the period the Note is outstanding,
it will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock of the Maker upon
the Conversion of the Note. The Maker further covenants that its issuance of
this Note shall constitute full authority to its officers who are charged with
the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock of the Maker issuable upon the
conversion of this Note. The Maker will take all such reasonable action as may
be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the OTC Bulletin Board (or such other principal market upon
which the Common Stock of the Maker may be listed or quoted).

 

(b)        The Maker shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of Holder
against impairment. Without limiting the generality of the foregoing, the Maker
will (a) not increase the par value of any shares of Common Stock issuable upon
the conversion of this Note above the amount payable therefor upon such
conversion immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Maker may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
conversion of this Note, and (c) use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Maker to perform its
obligations under this Note.

 



 4 

 

 

(c)        Upon the request of Holder, the Maker will at any time during the
period this Note is outstanding acknowledge in writing, in form reasonably
satisfactory to Holder, the continuing validity of this Note and the obligations
of the Maker hereunder.

 

(d)        Before taking any action which would cause an adjustment reducing the
current Conversion Price below the then par value, if any, of the shares of
Common Stock issuable upon conversion of the Notes, the Maker shall take any
corporate action which may be necessary in order that the Maker may validly and
legally issue fully paid and non-assessable shares of such Common Stock at such
adjusted Conversion Price.

 

(e)        Before taking any action which would result in an adjustment in the
number of shares of Common Stock into which this Note is convertible or in the
Conversion Price, the Maker shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

(f)         If at any time the Maker does not have a sufficient number of
authorized and available shares of Common Stock for issuance upon conversion of
the Note, then the Maker shall call and hold a special meeting of its
stockholders within forty-five (45) days of the Holder’s request to hold such
meeting for the sole purpose of increasing the number of authorized shares of
Common Stock.

 

Section 2.6. Maximum Conversion.

 

The Holder shall not be entitled to convert on a Conversion Date that amount of
the Notes in connection with that number of shares of Common Stock which would
be in excess of the Amount of (i) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates on Conversation Date, and
(ii) the number of shares of Common Stock issuable upon the conversion of the
Notes with respect to which the determination of this provision is being made on
a Conversion Date, which would result in beneficial ownership by the Holder and
its Affiliates of more than 4.99% of the outstanding shares of Common Stock of
the Company on such Conversion Date. For the purposes of the provision to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.1. The Holder represents and warrants to the Maker:

 

(a)        The Holder of this Note, by acceptance hereof, agrees that this Note
is being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note or the Common Stock issuable upon conversion
hereof except under circumstances that will not result in a violation of the Act
or any application state securities laws or similar laws relating to the sale of
securities;

 



 5 

 

 

(b)        That Holder understands that none of this Note or the Common Stock
issuable upon conversion hereof have been registered under the Securities Act of
1933, as amended (the “Act”), in reliance upon the exemptions from the
registration provisions of the Act and any continued reliance on such exemption
is predicated on the representations of the Holder set forth herein;

 

(c)        Holder (i) has adequate means of providing for his current needs and
possible contingencies, (ii) has no need for liquidity in this investment, (iii)
is able to bear the substantial economic risks of an investment in this Note for
an indefinite period, (iv) at the present time, can afford a complete loss of
such investment, and (v) does not have an overall commitment to investments
which are not readily marketable that is disproportionate to Holder’s net worth,
and Holder’s investment in this Note will not cause such overall commitment to
become excessive;

 

(d)        Holder is an “accredited investor” (as defined in Regulation D
promulgated under the Act) and the Holder’s total investment in this Note does
not exceed 10% of the Holder’s net worth; and

 

(e)        Holder recognizes that an investment in the Maker involves
significant risks and only investors who can afford the loss of their entire
investment should consider investing in the Maker and this Note.

 

Section 3.2. The Maker represents and warrants to Holder:

 

(a)         Organization and Qualification. The Maker and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Maker and each of its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership or use of property or
the nature of the business conducted by it makes such qualification necessary
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith. “Subsidiaries” means any corporation or other organization,
whether incorporated or unincorporated, in which the Maker owns, directly or
indirectly, any equity or other ownership interest.

 



 6 

 

 

(b)        Authorization; Enforcement. (i) The Maker has all requisite corporate
power and authority to enter into and perform this Note and to consummate the
transactions contemplated hereby and thereby and to issue the Common Stock, in
accordance with the terms hereof, (ii) the execution and delivery of this Note
by the Maker and the consummation by it of the transactions contemplated hereby
and thereby (including without limitation, the issuance of the Note and the
issuance and reservation for issuance of the Common Stock issuable upon
conversion or exercise hereof) have been duly authorized by the Maker’s Board of
Directors and no further consent or authorization of the Maker, its Board of
Directors, or its shareholders is required, (iii) this Note has been duly
executed and delivered by the Maker by its authorized representative, and such
authorized representative is the true and official representative with authority
to sign this Note and the other documents executed in connection herewith and
bind the Maker accordingly, and (iv) this Note constitutes, a legal, valid and
binding obligation of the Maker enforceable against the Maker in accordance with
its terms.

 

(c)         Issuance of Shares. The Notice Shares are duly authorized and
reserved for issuance and, upon conversion of the Note in accordance with its
respective terms, will be validly issued, fully paid and non-assessable, and
free from all taxes, liens, claims and encumbrances with respect to the issue
thereof and shall not be subject to preemptive rights or other similar rights of
shareholders of the Maker and will not impose personal liability upon the holder
thereof.

 

(d)        Acknowledgment of Dilution. The Maker understands and acknowledges
the potentially dilutive effect to the Common Stock upon the issuance of the
Notice Shares upon conversion of this Note. The Maker further acknowledges that
its obligation to issue Notice Shares upon conversion of this Note is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other shareholders of the Maker.

 

(e)         Acknowledgement of Current Financial Statements. The Maker
acknowledges that during the existence of this Note, it will not be late or
delinquent in filing its financial statements with the requisite reporting
bodies.

 

ARTICLE IV.

EVENTS OF DEFAULT

 

Section 4.1. Default. The following events shall be defaults under this Note:
(“Events of Default”):

 

(a)        default in the due and punctual payment of all or any part of any
payment of interest or the Principal Amount as and when such amount or such part
thereof shall become due and payable hereunder; or

 

(b)        failure on the part of the Maker duly to observe or perform in all
material respects any of the covenants or agreements on the part of the Maker
contained herein (other than those covered by clause (a) above) for a period of
5 business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Maker remedy the same, shall have been given by the Holder by registered or
certified mail, return receipt requested, to the Maker; or

 



 7 

 

 

(c)        any representation, warranty or statement of fact made by the Maker
herein when made or deemed to have been made, false or misleading in any
material respect; provided, however, that such failure shall not result in an
Event of Default to the extent it is corrected by the Maker within a period of 5
business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Maker remedy same, shall have been given by the Holder by registered or
certified mail, return receipt requested; or

 

(d)        any of the following actions by the Maker pursuant to or within the
meaning title 11, U.S. Code or any similar federal or state law for the relief
of debtors (collectively, the “Bankruptcy Law”): (A) commencement of a voluntary
case or proceeding, (B) consent to the entry of an order for relief against it
in an involuntary case or proceeding, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law (each, a “Custodian”), of it or for all or substantially all of its
property, (D) a general assignment for the benefit of its creditors, or (E)
admission in writing its inability to pay its debts as the same become due; or

 

(e)        entry by a court of competent jurisdiction of an order or decree
under any Bankruptcy Law that: (A) is for relief against the Maker in an
involuntary case, (B) appoints a Custodian of the Maker or for all or
substantially all of the property of the Maker, or (C) orders the liquidation of
the Maker, and such order or decree remains unstayed and in effect for 60 days.

 

Section 4.2. Remedies Upon Default. Upon the occurrence of an event of default
by Maker under this Note, then, in addition to all other rights and remedies at
law or in equity, Holder may exercise any one or more of the following rights
and remedies:

 

a.        Accelerate the time for payment of all amounts payable under this Note
by written notice thereof to Maker, whereupon all such amounts shall be
immediately due and payable.

 

b.        Pursue any other rights or remedies available to Holder at law or in
equity.

 

c.        The Holder shall receive Liquidated Damages of $500 per day per Event
of Default the Maker is in Default pursuant to this Note.

 

Section 4.3. Payment of Costs. The Maker shall reimburse the Holder, on demand,
for any and all reasonable costs and expenses, including reasonable attorneys’
fees and disbursement and court costs, incurred by the Holder in collecting or
otherwise enforcing this Note or in attempting to collect or enforce this Note.

 

Section 4.4. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.

 



 8 

 

 

Section 4.5. Waiver of Past Defaults. The Holder may waive any past default or
Event of Default hereunder and its consequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.

 

Section 4.6. Waiver of Presentment etc. The Maker hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein.

 

ARTICLE V.

MISCELLANEOUS

 

Section 5.1. Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.
For the purposes hereof, the address of the Holder shall be 450 7th Ave., Suite
609, New York, NY 10123; and the address of the Maker shall be 4400 Route 9
South, Suite 1000, Freehold, NJ 07728. Both the Holder or its assigns and the
Maker may change the address for service by delivery of written notice to the
other as herein provided.

 

Section 5.2. Amendment. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Maker and the Holder.

 

Section 5.3. Assignability. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that so long as no Event of Default
has occurred, this Note shall only be transferable in whole subject to the
restrictions contained in the restrictive legend on the first page of this Note.

 

Section 5.4. Governing Law. This Note shall be governed by the internal laws of
the State of New York, without regard to conflicts of laws principles.

 

Section 5.5. Replacement of Note. The Maker covenants that upon receipt by the
Maker of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Note, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which shall not include the
posting of any bond), and upon surrender and cancellation of such Note, if
mutilated, the Maker will make and deliver a new Note of like tenor.

 



 9 

 

 

Section 5.6. This Note shall not entitle the Holder to any of the rights of a
stockholder of the Maker, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Maker, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

 

Section 5.7. Severability. In case any provision of this Note is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

Section 5.8. Headings. The headings of the sections of this Note are inserted
for convenience only and do not affect the meaning of such section.

 

Section 5.9. Counterparts. This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute one instrument.

 

Section 5.10. Right of First Refusal. For a period of six months following the
issuance of this Note, unless it shall have first delivered to the Holder, at
least forty eight (48) hours prior to the closing of such Future Offering (as
defined herein), written notice describing the proposed Future Offering,
including the terms and conditions thereof and proposed definitive documentation
to be entered into in connection therewith, and providing the Holder an option
during the forty eight (48) hour period following delivery of such notice to
purchase the securities being offered in the Future Offering on the same terms
as contemplated by such Future Offering (the limitations referred to in this
sentence and the preceding sentence are collectively referred to as the “Right
of First Refusal”) (and subject to the exceptions described below), the Maker
will not conduct any equity financing (including debt with an equity component)
(“Future Offerings”). In the event the terms and conditions of a proposed Future
Offering are amended in any respect after delivery of the notice to the Holder
concerning the proposed Future Offering, the Maker shall deliver a new notice to
the Holder describing the amended terms and conditions of the proposed Future
Offering and the Holder thereafter shall have an option during the twenty four
(24) hour period following delivery of such new notice to purchase its pro rata
share of the securities being offered on the same terms as contemplated by such
proposed Future Offering, as amended. The foregoing sentence shall apply to
successive amendments to the terms and conditions of any proposed Future
Offering. The Right of First Refusal shall not apply to any transaction
involving (i) issuances of securities in a firm commitment underwritten public
offering (excluding a continuous offering pursuant to Rule 415 under the 1933
Act) or (ii) issuances of securities as consideration for a merger,
consolidation or purchase of assets, or in connection with any strategic
partnership or joint venture (the primary purpose of which is not to raise
equity capital), or in connection with the disposition or acquisition of a
business, product or license by the Maker. The Right of First Refusal also shall
not apply to the issuance of securities upon exercise or conversion of the
Maker’s options, warrants or other convertible securities outstanding as of the
date hereof or to the grant of additional options or warrants, or the issuance
of additional securities, to any employee, officer, director or consultant of
the Maker, which issuance is duly approved by the Maker’s Board of Directors.

 



 10 

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

 



Medifirst Solutions Inc.           By: Bruce Schoengood   Its: CEO  

 



Acknowledged and Agreed:

     

Blackbridge Capital Growth Fund LLC.

          By:

Alexander Dillon

  Its:

Partner

 

 



 11 

 

 



EXHIBIT 1

 

CONVERSION NOTICE

________________________________________________________________________

 

(To be executed by the Holder in order to Convert the Note)

 

TO:

 

The undersigned hereby irrevocably elects to convert US$ ________ of the
Principal Amount of the above Note into Shares of Common Stock of Medifirst
Solutions Inc., according to the conditions stated therein, as of the Conversion
Date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Maker in accordance therewith. Holder will pay all
transfer agent and legal opinion costs associated with this notice.

 

Conversion Date: ___________________________________________

 

Applicable Conversion Price: $____________

 

Signature: ___________________________________________

 

Name: ___________________________________________

 

Address: ___________________________________________

 

___________________________________________

 

Tax I.D. or Soc. Sec. No: ___________________________________________

 

Principal Amount to be converted:

US$________________________________________

 

Amount of Note unconverted:

US$________________________________________

 

Number of shares of Common Stock to be issued: ________________________

 

 

 

12



 

 